Title: From Thomas Jefferson to Thomas Munroe, 28 May 1804
From: Jefferson, Thomas
To: Munroe, Thomas


          
            Sir
            Washington May 28. 04.
          
          Your favor of last night is this moment recieved. no apologies are necessary for calling on me on business. it is to do business that I am placed here, and I meet the duties of my office not only without repugnance but with desire. I recieve yourself particularly with pleasure whenever the business of your office requires it. my hours of greatest convenience are from ten to one. subjects which require a good deal of explanation are easiest explained by word; but propositions from yourself which require only a simple approbation are sometimes better to be in writing for memory & preservation. you are always free to chuse between the two modes as you think will be most suitable to the subject.
          The pavement of the footway may be taken up immediately. but there will be about 130 to 150. perch of that most convenient to the President’s house which will be wanting for a cellar to be made adjoining it.
          With respect to the gravelled foot ways to be made, my idea was that those on the North should be exactly similar to those on the South side for these reasons. 1. I cannot but expect that considerations of convenience as well as of beauty will some day produce the resolution to conduct the Tyber along the space between the two foot ways. 2. the objection to the narrowness & convexity of the present ways has already very much disappeared by their subsiding & spreading. 3. should however the canal be ultimately abandoned and a single broader foot way be preferred the interior one can be shovelled to the exterior one at any time and room be thereby made for widening the carriage way as proposed by mr King. 4. if the footway were now made 10. or 12. feet wide it would, in the present state of police, be usurped by horses & carriages. 5. when a plan has been begun, even if not the very best, it is better to go streight forward; for by doing and undoing nothing is ever accomplished.—but this shall be further considered. in the mean time the stone may be taken up. Accept my respectful salutations
          
            Th: Jefferson 
          
        